DETAILED ACTION
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority from the US provisional application # 62/812,028 filed on 02/28/2019 and the benefit of priority is granted.

Examiner’s Note
Applicant’s arguments filed on 10/20/2021 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 10/20/2021 and also in light of the phone conversation that took place on 10/20/2021. 

Reasons for Allowance
The prior art does not teach or motivate a composition that comprises the components and their respective molecular weight ranges of the instant claim 24. Namely, the addition of “Mw according to GPC of between 33,000 and 38,000 Daltons” in claim 24 renders the current prior art on record moot. No prior art document discloses compositions that consist of the components and structure that is recited in the instant claim 24. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one of ordinary skill in the art to achieve the composition in claim 24. The prior art doesn’t teach an aqueous iron pharmaceutical composition comprising iron sucrose, 

Conclusion
	Claims 24-25 and 29 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/A.A./
Examiner, Art Unit 1613

/MARK V STEVENS/Primary Examiner, Art Unit 1613